Order filed, August 3, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00434-CV
                                 ____________

        IN THE INTEREST OF Z.Q.N., A MINOR CHILD, Appellant



                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-14463


                                      ORDER

      The reporter’s record in this case was due July 2, 2017. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the official court reporter of the 309th District Court, to file the
record in this appeal within 30 days of the date of this order.




                                   PER CURIAM